United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1037
                                   ___________

George W. Miller,                       *
                                        *
            Appellant,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
AMR Corporation,                        *
                                        * [UNPUBLISHED]
            Appellee.                   *
                                   ___________

                             Submitted: February 5, 2007
                                 Filed: February 5, 2007
                                 ___________

Before COLLOTON, HANSEN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      George W. Miller appeals the district court’s1 Federal Rule of Civil Procedure
12(b)(6) dismissal of his civil action against AMR Corporation. Upon de novo
review, see Springdale Educ. Ass’n v. Springdale Sch. Dist., 133 F.3d 649, 651 (8th
Cir. 1998), we conclude that the district court’s dismissal was appropriate.
Accordingly, we affirm. See 8th Cir. R. 47B.




      1
        The Honorable Howard F. Sachs, United States District Judge for the Western
District of Missouri.